Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2006

Weinstein v. Bissell
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1808




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Weinstein v. Bissell" (2006). 2006 Decisions. Paper 209.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/209


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
            ________________

                  No. 06-1808
               ________________

 BARRY WEINSTEIN, And On Behalf of DAVID
HARRIS WEINSTEIN As Next Friend, To His Minor
  Child Age 14 - As Natural Father & Guardian,
                                   Appellant,
                        v.
    NICHOLAS BISSELL, CONVICTED FELON
     (DECEASED); MARK LEWIS, DETECTIVE
       (INDIVIDUALLY AND OFFICIALLY);
COUNTY OF SOMERSET; FRANKLIN TOWNSHIP;
  SOMERSET COUNTY FREEHOLDERS; CRAIG
 BARTO; WAYNE FORREST; LAURI H. MELILO,
    (INDIVIDUALLY AND OFFICIALLY); ESQ.
      APRIL CORDTS; TOBY GRABELLE ESQ.
   PARTNERS AND ASSOCIATES; EDWARD P.
      FRADKIN; GAIL POLTAWEC; DR. NICK
   POLTAWEC, (ESTATE); ULSTER COUNTY;
MICHAEL MIRANDA; E. MICHAEL KAVANAGH;
TOWN OF WOODSTOCK, NEW YORK; OFFICER
 VANDEBOGART; ULSTER COUNTY SHERIFFS;
    LOUIS LOCASCIO; NEW JERSEY PAROLE
DEPARTMENT; LEONARD ARNOLD; JANE/JOHN
DOES (1-100) (INDIVIDUALLY AND OFFICIALLY)
           AS YET OTHER UNKNOWN
                ________________

  On Appeal From the United States District Court
          For the District of New Jersey
           (D.C. Civ. No. 02-cv-01593 )
   District Judge: Honorable Stanley R. Chesler
                ________________
                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 11, 2006

                Before: RENDELL, AMBRO and ROTH, Circuit Judges

                                (Filed November 14, 2006)

                                   _________________

                                       OPINION
                                   _________________

PER CURIAM

       Appellant Barry Weinstein brought an action for money damages in the United

States District Court for the District of New Jersey against numerous defendants under 42

U.S.C. § 1983 for allegedly violating his civil rights in connection with a custody

dispute.1 Specifically, Weinstein alleged that he was arrested without probable cause, and

subjected to a malicious prosecution which ended in his favor when the Superior Court of

New Jersey dismissed the indictment against him with prejudice on January 20, 2000.

       Most, but not all, of the defendants moved either to dismiss Weinstein’s amended

complaint or for summary judgment, and the District Court granted those motions in

orders entered on May 23, 2005 (defendants Ulster County, Michael Miranda, E. Michael

Kavanagh, Ulster County Sheriffs, Town of Woodstock, and Sergeant Gregory Van De

Bogart), June 21, 2005 (defendants April Cordts, Louis Locascio, Leonard Arnold, Craig

Barto, Wayne Forrest, Lauri Melilo, Franklin Township, and Mark Lewis), July 12, 2005


  1
   This lawsuit has a more extensive procedural history with which the parties are
familiar, and, as we write primarily for them, we will not discuss it here.

                                             2
(defendant New Jersey Parole Board), and February 21, 2006 (defendants Jacobowitz,

Grabelle, Defino, and Latimer, P.C., Toby Grabelle, Esq., Edward Fradkin, Esq., and Gail

Poltawec). The District Court denied Weinstein’s motions to transfer venue and for

recusal, and, in an order entered on February 28, 2006, the District Court dismissed all

remaining pending motions as moot and closed the case because it appeared to the court

that no defendants remained.

       Weinstein appealed, and submitted a brief in which he noted that defendants

County of Somerset and County of Somerset Freeholders had answered the complaint on

April 4, 2005 (Document # 126), and had not filed a dispositive motion. He argued that

they remain parties to the case, and that the case is not yet appealable. Various appellees

filed briefs in response. Of those appellees, only the Town of Woodstock, New York and

Sergeant Gregory Van DeBogart noted that Somerset County remains a party to the case

and thus the appeal is premature.

       We will dismiss the appeal for lack of jurisdiction because it is taken from an

order, or orders, that is, or are, not appealable at this time. To be appealable under 28

U.S.C. § 1291, the order must end the litigation as to all claims and all parties. See

Mellon Bank, N.A. v. Metro Communications, Inc., 945 F.2d 635, 640 (3d Cir. 1991).

None of the orders at issue here do so because as the County of Somerset remains a party

to the case. The Office of the County Counsel, 21 North Bridge Street, P.O. Box 1034,

Somerville, New Jersey 08876, submitted an answer on behalf of “County of Somerset

and Somerset County Freeholders” on April 4, 2005, and has yet to file a dispositive

                                              3
motion. The District Court’s order entered on February 28, 2006 marking this case

“closed” does not become final for purposes of appellate jurisdiction “merely by reason

of the execution of that order and its entry on the docket.” Morton int’l inc. v. A.E.

Staley Mfg. Co., No. 04-3936, 2006 WL 2385257, at *7 (3d. Cir. Aug. 18, 2006).2

Moreover, no orders have been certified pursuant to Rule 54(b). Fed. R. Civ. P. (“[T]he

court may direct the entry of a final judgment as to one or more but fewer than all of the

claims or parties only upon an express determination that there is no just reason for delay

and upon an express direction for the entry of judgment.”).

       We will dismiss the appeal for lack of jurisdiction.




  2
     We do not interpret the District Court to have dismissed these defendants sua sponte
in its February 28, 2006 order. Instead, it appears that the court simply was unaware that
the County of Somerset had answered the complaint and was not among the numerous
defendants to have moved for dismissal or summary judgment.

                                             4